Title: From John Quincy Adams to Abigail Smith Adams, 24 December 1814
From: Adams, John Quincy
To: Adams, Abigail Smith


N. 67.
My dear and honoured mother.
Ghent 24. December 1814.

A Treaty of Peace between the United States and Great Britain has this day been signed by the British and American Plenipotentiaries at this place. It is to be dispatched to-morrow, by Mr Hughes the Secretary of the American Mission, who is to sail in the Transit from Bordeaux—I have not time to write a single private Letter excepting this, but I request you to inform my brother that I have received his Letter of 2. October, brought by Mr William Wyer to France. I was much disappointed in not receiving either by him, or by the Ajax, the second Dutch vessel arrived from Boston, any Letter from you—I have none later than that of 1. May.
You know doubtless that heretofore the President intended in case of Peace, to send me to England—If the Treaty should be ratified I am uncertain whether he will still retain the same intention or not—I have requested to be recalled at all Events from the Mission to Russia. I shall proceed from this place, in a few days, to Paris, to be there, in readiness to receive the President’s orders; and I shall write immediately to my wife, requesting her to come and join me there. If we go to England I beg you to send my Sons George and John there to me—After the Peace there can be no want of good opportunities for them to come, and I wish them to embark at the most favourable Season for a safe passage. If any other person should be sent to England, I intend to return as soon as possible to America, and shall hope before midsummer to see once more my beloved Parents.
Of the Peace which we have at length concluded, it is for our Government, our Country and the world to judge—It is not such, as under more propitious circumstances might have been expected, and to be fairly estimated must be compared not with our desires, but with what the situation of the parties and of the world at and during the Negotiation made attainable—We have abandoned no essential right, and if we have left every thing open for future controversy, we have at least secured to our Country the power, at her own option to extinguish the War.
With my duty to my dear father, I remain your ever affectionate Son.
John Quincy Adams.